Citation Nr: 0112929	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION


This veteran had active service from May 1970 to December 
1972.
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.

Service connection for PTSD was denied originally in July 
1997 and confirmed in a subsequent rating decision in 
November 1997.  That decision became final.  See 38 C.F.R. 
§ 20.1103 (2000).  In August 1998, the veteran requested to 
reopen his service connection claim; the RO appeared to have 
reopened his claim and readjudicated it on the merits in 
January 1999.  In this connection, the Board notes the record 
now contains a specific diagnosis of PTSD which is found in 
the progress notes dated November 30, 1998.  In addition, the 
VA hospital summary dated April 20, 1999, reflects that the 
veteran reported the onset of "psychotic symptoms at age 19 
to 20 while in the military."  He further related a history 
of delusional thinking since that time.  These items of 
evidence probably are not sufficient alone to change the 
outcome.  The recent psychiatric history, however, does seem 
to meet the more-complete-picture standard articulated by the 
United States Court of Appeals for the Federal Circuit.  
Hodge v. West, 155 F.3d 1356, 1363 (1998).   With respect to 
PTSD, the November 1998 diagnosis represents the first 
unqualified finding of that disorder in the record.  Although 
one diagnosis is not necessarily dispositive, it does bear 
specifically on the matter under consideration.  Accordingly, 
the RO's apparent determination to reopen the claim is 
supported by the amplified record.  

The Board, however, notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.   More important, however, is the 
amended legislation's requirement for a medical examination 
or an opinion when necessary to make a decision on a claim.   
In this appeal, it is clear that the veteran does have a 
psychiatric illness and that it may be associated with his 
service.  (Lay evidence, which includes the veteran's 
statements, is to be used in reaching the latter judgment.)   
It is less clear whether the record contains sufficient 
medical evidence to make a decision on the claim.  A specific 
opinion assessing the psychiatric significance of the 
symptoms reported during active duty in the context of later 
symptomatology could be helpful to the veteran's claim.   
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified at 
38 U.S.C. § 5103A).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED to the RO for the 
following development:

 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The appellant should be afforded a VA 
psychiatric examination.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  All necessary tests 
or studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify any 
psychiatric disorder.  The examiner is 
further requested to render an opinion as 
to the etiology and onset of any disorder 
present and whether it is as least as 
likely as not that any  such disorder is 
related to the appellant's psychiatric 
symptomatology observed during military 
service.  (For example, does the veteran 
have schizophrenia and, if so,  did it 
begin in service?)  All such information 
and opinions, when obtained, should be 
made a part of the appellant's claims 
file.  A complete rationale for any 
opinion expressed must be provided.  (If 
this disorder identification and possible 
association to service can be ccomplished 
by referring the records to a 
psychiatrist for review and opinion, then 
this procedure may be employed in lieu of 
an actual psychiatric examination.)

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report or required opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
REMAND.  If not, the RO should implement 
corrective action.

4.  The RO should then readjudicate the 
issue on appeal. 

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



